DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 & 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-22 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Patent Pub. 20160005229 A1, in view of Marti, US Patent Pub. 20130279706 A1.
Re Claim 21, Lee et al discloses an operating method of a smart audio system, the smart audio system comprising a host and at least one audio device in an operation area (fig. 37: electronic device 3701 is read as the host where the electronic device can detect the position of where an event as occurred (i.e. sound signal emanating from event causing device such as audio system 3720), wherein the event is caused by one of the many devices 3710-3750 and the detection by the electronic device 3701 can be carried out for all the other devices 3710-3750(wherein some of these devices output audio signals as well for even detection) with the position of the other devices 3710-3750 being registered afterwards as well along with an image to confirm the alert causing device; paras 0244, 0587: communication being carried out between the electronic devices via a server as emphasized in para 0070), the operating method comprising: detecting, by the host, existence of a first audio device and a second audio device respectively by a first indicating signal and a second indicating signal, wherein the first indicating signal contains first identification information of the first audio device and the second indicating signal contains second identification information of the second audio device (fig. 37: electronic device 3701 is read as the host where the electronic device can detect the position of where an event as occurred (i.e. sound signal emanating from event causing device such as audio system 3720), wherein the event is caused by one of the many devices 3710-3750 and the detection by the electronic device 3701 can be carried out for all the other devices 3710-3750(wherein some of these devices output audio signals as well for even detection) with the position of the other devices 3710-3750 being registered afterwards as well along with an image to confirm the alert causing device; paras 0244, 0587: communication being carried out between the electronic devices via a server as emphasized in para 0070); recognizing a first position of the first audio device in the operation area when the host detects the first indicating signal (fig. 37: electronic device 3701 is read as the host where the electronic device can detect the position of where an event as occurred (i.e. sound signal emanating from event causing device such as audio system 3720), wherein the event is caused by one of the many devices 3710-3750 and the detection by the electronic device 3701 can be carried out for all the other devices 3710-3750(wherein some of these devices output audio signals as well for even detection) with the position of the other devices 3710-3750 being registered afterwards as well along with an image to confirm the alert causing device; paras 0244, 0587: communication being carried out between the electronic devices via a server as emphasized in para 0070); recognizing a second position of the second audio device in the operation area when the host detects the second indicating signal (fig. 37: electronic device 3701 is read as the host where the electronic device can detect the position of where an event as occurred (i.e. sound signal emanating from event causing device such as audio system 3720), wherein the event is caused by one of the many devices 3710-3750 and the detection by the electronic device 3701 can be carried out for all the other devices 3710-3750(wherein some of these devices output audio signals as well for even detection) with the position of the other devices 3710-3750 being registered afterwards as well along with an image to confirm the alert causing device; paras 0244, 0587: communication being carried out between the electronic devices via a server as emphasized in para 0070); but fails to disclose adjusting a stereophonic balance of the first audio device and the second audio device according to a user position identified in the operation area. However, Marti discloses a system that teaches the concept of balancing between stereo channels based on the position of a user in relation to a device (Marti, para 0051). It would have been obvious to modify the Lee et al system to include the ability to adjust the balance of stereo signals based on the position of the device in relation to a user as taught in Marti for the purpose of optimizing the stereo signals.
Re Claim 22, the combined teachings of Lee et al and Marti disclose the operating method as claimed in claim 21, further comprising: registering the first audio device according to the first identification information and the recognized first position of the first audio device in the operation area; and registering the second audio device according to the second identification information and the recognized second position of the second audio device in the operation area (Lee et al, fig. 37: electronic device 3701 is read as the host where the electronic device can detect the position of where an event as occurred (i.e. sound signal emanating from event causing device such as audio system 3720), wherein the event is caused by one of the many devices 3710-3750 and the detection by the electronic device 3701 can be carried out for all the other devices 3710-3750(wherein some of these devices output audio signals as well for even detection) with the position of the other devices 3710-3750 being registered afterwards as well; paras 0244, 0587).
Lee et al, para 0114: acceleration sensor is read as the motion sensor; wherein motion sensor is selected from the Markush claim language).
Re Claim 26, the combined teachings of Lee et al and Marti disclose the operating method as claimed in claim 21, further comprising: identifying a user ID to determine whether to prohibit playing predetermined audio content corresponding to the identified user ID (Lee et al, para 0357: smart system based on the control of a user ID i.e. user biometric user information).
Re Claim 27, the combined teachings of Lee et al and Marti disclose the operating method as claimed in claim 21, further comprising: identifying a user ID or a user state to determine whether to control one of the first audio device and the second audio device to stop generating sound according to the identified user ID or the identified user state (Lee et al, para 0357: smart system based on the control of a user ID i.e. user biometric user information).

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 23-24: The prior art does not teach or moderately suggest the following limitations:
Further comprising: confirming whether the recognized first position of the registered first audio device is arranged at a first predetermined position; and confirming whether the recognized second position of the registered second audio device is arranged at a second predetermined position.
Limitations such as these may be useful in combination with other limitations of claim 21.
Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowed for the reasons set forth in applicants arguments filed 12/21/2020 pages 8-9. 
Claims 2-10 depend on claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                         			3/30/2021